Citation Nr: 0508794	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  03-28 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a left knee 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Robinson, Counsel




INTRODUCTION

The veteran served on active duty from September 1962 to 
September 1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2001 and January 2004 
decisions of the Newark, New Jersey, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record reveals that while the veteran has 
been notified of the provisions of the VCAA in a July 2003 
letter, he has not been afforded full, complete and accurate 
notice of how the VCAA specifically applies to each of the 
claims on appeal, to include consideration of the appropriate 
version of 38 C.F.R. § 3.156 to be applied concerning each 
claim.  Hence, the veteran must be afforded notice of the 
provisions of the VCAA specifically applicable to the issue 
remanded herein.  The RO must ensure that all VCAA notice 
obligations have been satisfied in accordance with the 
decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
38 U.S.C.A. §§ 5102, 5103A (West 2002); the Veterans Benefits 
Act of 2003; and any other applicable legal precedent.  

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The RO should first review the claims 
file and ensure that all additional 
evidentiary development action required 
by the VCAA, and implementing regulations 
is completed.  The RO should specifically 
provide the claimant with a VCAA notice 
letter, and notify him of the specific 
evidence necessary to substantiate each 
of his claims.  This should include 
notice of what specific evidence VA will 
secure, and what specific evidence he 
must submit to substantiate his claims.  
While the claimant is ultimately 
responsible to provide the necessary 
evidence, the RO should inform him that 
VA will make efforts to obtain any 
additional as- yet-unobtained relevant 
evidence, such as VA and non-VA medical 
records, or records from government 
agencies, if he identifies such records 
and the custodians thereof.  VA must 
notify the claimant of evidence he 
identified that could not be obtained so 
that he may attempt to obtain the 
evidence himself.

2.  The claimant should be asked to 
identify any additional medical records, 
VA or private, which may be pertinent to 
his claims but have not yet been 
associated with the claims folder, 
including particularly medical records 
showing treatment or evaluation of the 
claimed disorders either inservice or 
during the immediate year following 
separation from service.  He should be 
informed that new and material evidence 
is required to reopen his claims.  The 
claimant must provide contact information 
and necessary authorizations and releases 
to permit VA to obtain any additional 
pertinent private treatment records.  
Thereafter, the RO should attempt to 
obtain all indicated records, which are 
not already in the claims file.  The RO 
should inform the claimant of the outcome 
of each records request.  If records are 
not obtained from any private source 
identified by the claimant, the RO must 
notify him that VA was unable to secure 
these records and notify him that he is 
responsible for securing these records if 
he desires VA to consider them.  All 
records and responses received should be 
associated with the claims folder.

3.  If additional evidence or information 
received triggers a need for further 
development, then such development should 
be undertaken.  Thereafter, the RO should 
prepare a new rating decision and 
readjudicate the claim.  The RO is 
advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the appellant 
and representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on each claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


